*551On Petition to Rehear
BEJACH, J.
Petitioner in Error, Matilda Elrod, who was cross complainant in the lower court has filed a petition to rehear in this Oonrt. As was clearly indicated in the opinion of this Court filed April 25, 1956, this cause turns primarily on questions of fact. As was there stated, the clear preponderance of the evidence was with the cross defendant; and this Court, trying the cause de novo, found as a fact that the original defendant and cross complainant, Matilda Elrod, was guilty of such cruel and inhuman treatment or conduct towards cross defendant, Albert J. Elrod, as rendered cohabitation unsafe and improper.
As was stated in our former opinion, cross complainant Matilda Elrod, contended that as a matter of law, since the ground of divorce alleged by complainant was cruel and inhuman treatment, and since a reconciliation had been agreed upon between the parties before the bill for divorce was filed, complainant, Albert J. Elrod, could not maintain his suit for divorce without alleging and proving that some new or additional act or acts of cruelty had occurred subsequent to the agreement to effect a reconciliation. In our former opinion, we ruled against this contention of cross complainant, Matilda Elrod, and in disposing of same we said in our former opinion:
“In all of the cases where this principle of law has been applied, however, the parties had not only effected a reconciliation, but had actually resumed marital relations. In the instant case, the parties had not completely effected a reconciliation. They had merely agreed to effect a reconciliation, which agreement was never consummated. "We think that *552Mr. Elrod Rad a legal right to change his mind about the matter, and, having so changed his mind, he was entitled to rely on the conduct of Mrs. Elrod, alleged as cruel and inhuman treatment, in a suit for divorce.”
The petition to rehear recites:
“The original complainant, Albert J. Elrod, withdrew from petitioner in February, 1946. The Chancery Court found, expressly, that there were no acts of cruel and inhuman treatment after that date warranting a decree for divorce. This Honorable Court had not found to the contrary.
“Relative to the time of this withdrawal, complainant Albert J. Elrod, was asked the direct question, and made the direct answer:
“Q. 16: ‘In other words, at that time you had not determined that her conduct was such as to make it improper and unsafe to cohabit?”
“Answer: ‘No.’ Yol. 5, page 1393.
“We, respectfully submit that this outright statement negatives any claim of conduct rendering cohabitation unsafe and improper prior to the withdrawal. The Court has found that none existed thereafter. ’ ’
The petition to rehear is predicated entirely on that part of same which is quoted above. We think the language of our former opinion, quoted above, is equally applicable to the contention presented in the petition to rehear. If Albert J. Elrod had a right to change his mind and refuse to consummate the reconciliation and *553resumption of marital relations to which, he had agreed, he had equally as much right to change his mind, reconsider the matter, and decide that the previous conduct of Matilda Elrod did constitute such cruel and inhuman treatment as to make cohabitation unsafe and improper, and to file a bill for divorce alleging such conduct as his ground for relief. If he had waited before filing his suit for divorce until after he had been for two whole years a resident of Tennessee, he would now have a decree of divorce, either from the Chancery Court of Gribson County, from this Court, or from both. Our former opinion holds that, but for the lack of jurisdiction, complainant Albert J. Elrod, would have been entitled to a decree of divorce, and that, such being the case, he had a good defense to cross complainant Matilda Elrod’s suit for separate maintenance.
Our reasoning on this proposition is supported by the authority of our own decision in the case of Schwalb v. Schwalb, Tenn. App. 282 S. W. (2d) 661, 668, in which case, without any new or additional act of cruel and inhuman treatment, complainant Daniel C. Schwalb, decided to leave defendant, Ruth Hogue Schwalb, and sue for divorce on the ground of cruel and inhuman treatment, — which suit was sustained by this Court, reversing the Chancery Court of Madison County. Cer-tiorari was denied by the Supreme Court. From that case, we quote:
“On June 6, 1953, complainant left the residence of the parties and has not returned to live there. Nothing particularly serious seems to have occurred on the occasion of complainant’s departure. There was an argument and some difficulty about a dinner *554engagement •which the parties had, and Mr. Schwalb appears to have told his wife that she was “obnoxious’. It was not what happened on June 6th that caused him to leave, Mr. Schwalb states; but, ‘It was just an accumulation of everything that had taken place before. It was a sort of straw that broke the camel’s back.’ ” Schwalb v. Schwalb, Tenn. App., 282 S. W. (2d) 661, 668.
In the instant case, we think that Mr. Elrod had a similar right to reconsider the matter, and having reconsidered, to decide that the time had come to him to terminate the marital relations existing between him and Mrs. Elrod, because of her previous conduct.
We find nothing in the petition to rehear that causes us to change the ruling which we have heretofore made. The petition to rehear is, accordingly, overruled and denied.
Avery, P. J. (W. S.), and Carney, J., concur.